Citation Nr: 1138454	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  05-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder of the hands and feet, claimed as due to chemical exposure.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim.  During the course of the appeal, the Veteran moved to Ohio; original jurisdiction now resides in the Cleveland, Ohio RO.

In May 2007, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a September 2007 Board decision, the claim was remanded for further evidentiary development.  In May 2009, the Board denied the Veteran's claim of entitlement to service connection for skin disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) which, in a March 2011 Memorandum Decision, vacated and remanded the case to the Board.

In a June 2011 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney submitted further argument in August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim on appeal must be remanded for further development.

As indicated above, the issue on appeal was remanded to the Board in a March 2011 Court Memorandum Decision.  In the March 2011 decision, the Court indicated that the Board failed to ensure VA's substantial compliance with the September 2007 remand instructions and "committed clear error in adjudicating [the Veteran's claim] based on the inadequate November 2007 VA examination report."  Specifically, the Court stated that the November 2007 VA examiner was not a "physician who specializes in skin disorders" as required by the September 2007 Board remand.  Moreover, "the examiner provided no rationale to support his conclusion that it would be speculative to relate the appellant's in-service skin condition to his current condition . . . [T]he examiner announced this conclusion without giving any reasons for his opinion."  Further, the Court indicated "it is not clear whether the examiner acknowledged the standard for providing a medical nexus opinion - likely, as likely as not, not likely - enunciated by the Board in the September 2007 remand."

The Court additionally explained that the November 2007 VA examiner also failed "to consider whether DDT exposure during service could have caused the appellant's current condition."  The Court explained that "[t]he medical examiner may not simply ignore statements that the appellant was exposed to DDT while in service and rely on a lack of medical evidence when considering whether a medical nexus existed between the present disability and service."

Accordingly, the Court concluded "[b]ecause VA failed to develop this claim by providing an inadequate examination, and because the Board then relied on this examination, the appellant has been prejudiced . . . [T]he Court will remand the claim for a new VA examination by a skin specialist, as required by the prior remand, and for readjudication consistent with this decision."
Thus, pursuant to the Court's March 2011 Memorandum Decision, the Board finds that remand is required so that the Veteran may be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a VA examination with a skin specialist of appropriate expertise in order to determine the nature, severity, and etiology of any current disorder of the hands and feet.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints, including his contentions of in-service injury, should be recorded in full.

After reviewing the claims folder and examining the Veteran, the examiner should then provide an opinion as to the likelihood (likely, as likely as not, not likely) that a skin disorder of the hands and feet is related to service, to include the Veteran's description of in-service chemical exposure.

The report of the examination should be associated with the Veteran's VA claims folder.  Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

2. Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the claim of entitlement to service connection.  If the benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

